DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connection unit configured to/ an evaluation unit configured to/ a recording controller configured to” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-36 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Salamatian et al. (US20170000386) (hereinafter Salamatian).
Regarding claim 19, Salamatian discloses a moving image recording system comprising an information processor and a rehabilitation device to and from which the information processor is attachable and detachable, wherein the rehabilitation device comprises: a connection unit configured to communicate with the information processor, the connection unit being capable of sending a first instruction of starting a rehabilitation activity, and a second instruction of ending a rehabilitation activity [Figs. 8-14, 17-26, 0073-0087, 0102-0110, 0148, 0151-0167; customizable dynamic activities utilized by user across a plurality of mediums including smart phones]. 
a detector configured to recognize a subject [0073-0087; authenticating plurality of users using a variety of user specific identifying information].
an evaluation unit configured to evaluate the rehabilitation activity using a result of recognizing the subject [0060, 0092-0107; variety of sensors accumulating user specific data for health care evaluation].
the information processor comprises: a connection unit configured to communicate with the rehabilitation device [0073-0087, 0092-0094; communication of stored and desired user activity]. 
an imaging unit configured to take an image of the subject [0073-0087, 0092-0094; communication of stored and desired user activity].
a storage unit configured to store a moving image taken by the imaging unit; [0073-0087, 0092-0094; communication of stored and desired user activity]. 
a recording controller configured to receive the subject identification information from the rehabilitation device via the connection unit, to start recording the moving image on the basis of the first instruction, to end recording the moving image on the basis of the second instruction, and to write the moving image of the subject, taken by the imaging unit, into the storage unit while associating the moving image with a subject identification information thus received [Figs. 8-14, 17-26, 0073-0087, 0102-0110, 0148, 0151-0167; smart phone device including camera used in customizable measurable activities with targeted desired outcomes].
Regarding claim 20, Salamatian discloses wherein the information processor further includes an acquisition unit, the acquisition unit acquires an action category together with the subject identification information, and the recording controller of the information processor writes the subject identification information and the action category thus received into the storage unit in association with the moving image [0069-0078, 0096-0110; plurality of users using a variety of user specific identifying information].
Regarding claim 21, Salamatian discloses wherein the acquisition unit of the information processor reads the subject identification information from a medium storing therein subject identification information [0069-0078, 0092-0110; plurality of users using a variety of user specific identifying information].
Regarding claim 22, Salamatian discloses wherein the acquisition unit of the information processor includes, for every action category, a selection area for reading and selecting the subject identification information from a medium storing therein subject identification information [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed].
Regarding claim 23, Salamatian discloses wherein the acquisition unit of the information processor receives the subject identification information from the rehabilitation device that executes an application related to the rehabilitation activity performed by the subject [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed].
Regarding claim 24, Salamatian discloses wherein the acquisition unit of the information processor reads the subject identification information from a medium storing therein subject identification information [0069-0078, 0096-0110; plurality of users using a variety of user specific identifying information].
Regarding claim 25, Salamatian discloses wherein the acquisition unit of the information processor receives the subject identification information from a rehabilitation support apparatus that executes an application related to the rehabilitation activity performed by the subject [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed].
Regarding claim 26, Salamatian discloses wherein the information processor comprises: a display unit configured to reproduce and display the moving image stored in the storage unit [Figs. 17, 19-21, 0073-0078, 0142-0148; sensors including smart phone used to display recorded activity data]. 
a display controller configured to reproduce a plurality of the moving images of the subject at the same time while displaying the moving images on the display unit side by side [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 27, Salamatian discloses wherein the information processor comprises a reproduction position specification unit configured to specify a reproduction position of the moving image, and the display controller reproduces the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 28, Salamatian discloses wherein the information processor comprises: the display unit configured to reproduce and display the moving image stored in the storage unit; the reproduction position specification unit configured to specify a reproduction position of the moving image [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed]. 
a display controller configured to extract and output a predetermined number of still images from the moving image in the range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 29, Salamatian discloses wherein the information processor comprises: the display unit configured to reproduce and display the moving image stored in the storage unit [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed]. 
a reproduction position specification unit configured to specify a reproduction position of the moving image [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed]. 
a display controller configured to extract and output a predetermined number of still images from the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 30, Salamatian discloses wherein the information processor comprises: a display unit configured to reproduce and display the moving image stored in the storage unit [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed].   BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tttApplication No.: NEWDocket No.: 6985-0115PUS1 Page 6 of 8 
a reproduction position specification unit configured to specify a reproduction position of the moving image [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed]. 
a display controller configured to extract and output a predetermined number of still images from the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 31, Salamatian discloses wherein the information processor comprises: a display unit; and a display controller configured to display the moving image of the subject, which is stored in the storage unit, and a resultant image, which corresponds to the moving image and indicates an action result of the subject, on the display unit side by side [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 32, Salamatian discloses wherein the information processor comprises a reproduction position specification unit configured to specify a reproduction position of the moving image, [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed]. 
the display controller reproduces the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 33, Salamatian discloses herein the information processor comprises a reproduction position specification unit configured to specify a reproduction position of the moving image, and the display controller extracts and outputs a predetermined number of still images from the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 34, Salamatian discloses wherein the display controller displays a plurality of the moving images and a plurality of the resultant images of the subject on the display unit side by side [Figs. 17, 19-21, 0073-0078, 0142-0148; sensors including smart phone used to display recorded activity data]. 
Regarding claim 35, Salamatian discloses wherein the information processor comprises a reproduction position specification unit configured to specify a reproduction position of each of the moving images, and the display controller reproduces the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 36, Salamatian discloses wherein the information processor comprises a reproduction position specification unit configured to specify a reproduction position of each of the moving images, and the display controller extracts and outputs a predetermined number of still images from the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483